DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: identifier 38 is found in the specification but not in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pockets on the front side of the shirt and the pockets on the sleeves as claimed in claims 2 and 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flaps on the pockets of claims 3, 4 and 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: support needs to be provided for the pockets being on the front side of the garment as provided in claims 2 and 8.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “strategic points on the shirt” would be and therefore where the pockets are required to read on the claim limitation. The points are based upon locations corresponding to a user’s body, but it is unclear where the pockets can or cannot be located on the garment to read on the limitation.

Claims 2 and 8 and the claims that depend therefrom rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear where the pockets are located on the shirt. Claims 1 and 8 require the pockets on the shoulders, sleeves and front side of the torso. The disclosure has the pockets on the back side of the torso and does not illustrate any pockets on the sleeves. Are the pockets on the front side or the back side of the shirt and are the sleeve pockets in addition to the shoulders pockets? 

Claims 2 and 8 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how a set of body pockets can be arranged into a plurality of rows? Are there multiple sets of body pockets that are arranged into a plurality of rows? It is unclear how a set can produce multiple rows.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1 and 8 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The limitations “each of said pockets being aligned with strategic points on the shirt corresponding to locations on the user’s body that would commonly have heat therapy or cold therapy applied thereto” and “each of said straps being tensionable along said shirt for compressing said shirt against the user’s body” should include the language “configured to”, “adapted to”, “dimensioned to”, “when worn” or other similar language to overcome these rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs (US 2019/0298565) in view of Trapani (US 2012/0117708) and Nilforushan et al. (US 7,739,748).
In regard to claim 1, Jacobs teaches a thermal therapy garment (garment: 10) assembly being configured to position hot or cold packs at strategic locations on a user's body for pain therapy (see abstract), said assembly comprising: a shirt being wearable on a user wherein said shirt is configured to be in thermal communication with the user's body (paragraph 0021 details garment can be a shirt); a plurality of pockets (envelopes: 110: paragraph 0025), each of said pockets (110) being coupled to said shirt (paragraph 0025), each of said pockets being aligned with strategic points on the shirt corresponding to locations on the user's body that would commonly have heat therapy or cold therapy applied thereto (see abstract); a plurality of thermal packs, each of said thermal packs being positionable in a respective one of said pockets (paragraph 0025 detailing thermal packs in envelopes), each of said thermal packs being comprised of a thermally conductive material wherein each of said thermal packs is configured to be in thermal communication with the user's body when said thermal packs are positioned in said respective pocket (abstract), each of said thermal packs being exposable to a heat or a cold source wherein each of said thermal packs is configured to absorb heat or cold thereby facilitating each of said thermal packs to apply heat therapy to the strategic locations on the user's body (paragraph 0009); and a plurality of straps (straps: 22, 26), each of said straps being coupled to said shirt (see figures 1 and 2, via loop 56), each of said straps being tensionable along said shirt for compressing said shirt against the user's body wherein each of said straps is configured to reduce blood 7circulation in the user's body for enhancing effectiveness of the heat or cold therapy (paragraph 0009), each of said straps being releasably matable to said shirt when said straps are tensioned along said shirt (see figure 1, paragraph 0034).  
However, Jacobs fails to teach the shirt having copper filaments being integrated therein wherein said copper filaments are configured to facilitate pain relief in the user; and wherein each of said thermal packs are a heat and cold pack.
Trapani teaches a shirt garment made from copper filaments (paragraph 0020); wherein the copper filaments are configured to facilitate pain relief in the user (inherent function of copper).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the shirt of Jacobs with the copper filaments as taught by Trapani, since the shirt of Jacobs being made with copper filaments would provide a shirt that has antibacterial properties and improved mechanical strength (Trapani: paragraph 0020). 
Nilforushan et al. teaches a garment with thermal packs located in pockets (see column 6, lines 50-53), wherein the thermal packs are each exposable to a heat source wherein each of said thermal packs is configured to absorb heat thereby facilitating each of said thermal packs to apply heat therapy to the strategic locations on the user's body, each of said thermal packs being exposable to a cooling source wherein each of said thermal packs is configured to be cooled thereby facilitating each of said thermal packs to apply cold therapy to the strategic locations on the user's body (column 7, lines 10-31).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the thermal pack of Jacobs to be both a cold and hot thermal pack as taught by Nilforushan et al., since the thermal pack of Jacobs being both a hot and cold pack provides a garment that only needs one type of pack to produce cold and hot therapy as desired depending upon what is needed by the user (Nilforushan et al.: column 7, lines 10-31).

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs, Trapani and Nilforushan et al. as applied to claim 2 above, and further in view of Giocondo, Jr. (US 8,105,371) and Corcoran (US 2018/0228226).
Jacobs, Trapani and Nilforushan et al. fail to teach the pockets on the exterior side of the shirt, aligned in rows and on the sleeves and shoulders of the shirt. 
 In regard to claim 2, Jacobs teaches said shirt has a body portion (paragraph 0021), a pair of shoulder portions and a pair of sleeves, said shirt having an outer surface and a front side (shirt has sleeves, shoulders and front side); said plurality of pockets being attached and arranged on the shirt as desired, since it is customizable (paragraph 0025-0029).
Giocondo teaches pockets for thermal packs positioned on the front and exterior side of the shirt garment (see figures 1-4: column 5, lines 8-23); wherein a set of body pockets are arranged into a plurality of rows on said body portion of said shirt (see figures 1 and 3 detailing rows of pockets).
It would have been obvious before the effective filing date to one having ordinary skill in that art to have provided the thermal garment of Jacobs with the thermal pockets being attached to the exterior of the garment and placed in rows as taught by Giocondo, since the thermal garment of Jacobs provided with thermal pockets located in rows along the front exterior of the garment would provide a thermal garment that provides easy access to the thermal pockets during use and provides thermal therapy to the front of the user’s body as desired.
Corcoran teaches a thermal garment with pockets located therealong to accommodate thermal packs (paragraph 0022); wherein the pockets include a set of shoulder pockets each being positioned on a shoulder portion (shoulder pockets are 11c); said plurality of pockets includes a set of sleeve pockets each being positioned on a sleeve (see sleeve pockets 11b), each of said sleeve pockets being positioned on a top side of said sleeves (see sleeve pockets 11b on top side of sleeves).  
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the thermal shirt garment of Jacobs with the pockets located along the sleeves and shoulders as taught by Corcoran, since the shirt garment of Jacobs provided with thermal pockets located along the sleeve and shoulder portions would provide a thermal garment that provides thermal properties to the shoulders and arms as desired.

 	In regard to claim 3, Jacobs teaches each of said pockets having a top end, said top end of each of said pockets being open into an interior of said pockets (paragraph 0030 details flaps at the top opening of the pockets); and each of said pockets includes a flap being movably positioned on said shirt and being aligned with said top end of a respective one of said pockets (paragraph 0030, inherent of pocket flaps), said flap on each of said pockets being foldable over said top end of said respective pocket for closing said top end of said respective pocket (paragraph 0030, inherent of pocket flaps).  

 	In regard to claim 4, Jacobs teaches wherein each of said thermal packs is insertable through said top end of said respective pocket, said flap on said respective pocket being foldable over said thermal pack in said respective pocket to retain said thermal pack in said respective pocket (see paragraph 0030).  

 	In regard to claim 5, Jacobs teaches wherein each of said straps (22, 26) has a first end, a second end and a first surface extending therebetween (see figures 1 and 1, 2 and 4), said first surface of each of said straps being coupled to said outer surface of said shirt (via loops: 56), each of said first and second ends of each of said straps being free from said shirt (see buckle: 34 can be undone: figure 4), each of said first and second ends of each of said straps being matable to said outer surface of said shirt (see figure 1 and paragraph 0035).  

 	In regard to claim 6, Jacobs teaches wherein said plurality of straps (22,26) includes a set of body straps, each of said body straps being horizontally oriented on said shirt, each of said body straps being oriented collinear with a respective one of said rows of said body pockets (see figure 4 detailing the packs in envelopes and the straps extending around the same location).  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs, Trapani, Nilforushan et al., Giocondo, Jr. and Corcoran as applied to claims 2-6 above, and further in view of Shin (US 2017/0231798).
Jacobs, Trapani, Nilforushan et al., Gioconodo, and Corcoran fail to teach a plurality of straps including a pair of shoulder straps, each of said shoulder straps being positioned on a respective one of said shoulder portions of said shirt, each of said shoulder straps being aligned with an intersection of a respective one of said sleeves and said respective shoulder portion.
In regard to claim 7, Shin teaches a garment for improving posture with a plurality of straps including a pair of shoulder straps (shoulder straps: 30), each of said shoulder straps being positioned on a respective one of said shoulder portions of said shirt (see figures 1-4), each of said shoulder straps being aligned with an intersection of a respective one of said sleeves and said respective shoulder portion (figures 1-4: paragraph 0027).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the posture enhancing shirt of Jacobs with the posture enhancing shoulder straps as taught by Shin, since the posture enhancing shirt of Jacobs provided with posture enhancing shoulder straps would provide a garment that improves posture support to straighten a user’s shoulders (Shin: paragraph 0027).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs (US 2019/0298565) in view of Trapani (US 2012/0117708), Nilforushan et al. (US 7,739,748), Giocondo Jr. (US 81105,371), Corcoran (US 2018/0228226), and Shin (US 2017/0231798).
 	In regard to claim 8, Jacobs teaches a thermal therapy garment (garment: 10) assembly being configured to position hot or cold packs at strategic locations on a user's body for pain therapy (see abstract), said assembly comprising: a shirt being wearable on a user wherein said shirt is configured to be in thermal communication with the user's body (paragraph 0021 details garment can be a shirt); a plurality of pockets (envelopes: 110: paragraph 0025), each of said pockets (110) being coupled to said shirt (paragraph 0025), each of said pockets being aligned with strategic points on the shirt corresponding to locations on the user's body that would commonly have heat therapy or cold therapy applied thereto (see abstract); a plurality of thermal packs, each of said thermal packs being positionable in a respective one of said pockets (paragraph 0025 detailing thermal packs in envelopes), each of said thermal packs being comprised of a thermally conductive material wherein each of said thermal packs is configured to be in thermal communication with the user's body when said thermal packs are positioned in said respective pocket (abstract), each of said thermal packs being exposable to a heat or a cold source wherein each of said thermal packs is configured to absorb heat or cold thereby facilitating each of said thermal packs to apply heat therapy to the strategic locations on the user's body (paragraph 0009); and a plurality of straps (straps: 22, 26), each of said straps being coupled to said shirt (see figures 1 and 2, via loop 56), each of said straps being tensionable along said shirt for compressing said shirt against the user's body wherein each of said straps is configured to reduce blood 7circulation in the user's body for enhancing effectiveness of the heat or cold therapy (paragraph 0009), each of said straps being releasably matable to said shirt when said straps are tensioned along said shirt (see figure 1, paragraph 0034).  Further, Jacobs teaches said shirt has a body portion, a pair of shoulder portions and a pair of sleeves, said shirt having an outer surface and a front side; said plurality of pockets being attached and arranged on the shirt as desired, since it is customizable (paragraph 0025-0029). Additionally, Jacobs teaches each of said pockets has a top end, said top end of each of said pockets being open into an interior of said pockets (paragraph 0030 details flaps at the top opening of the pockets); and each of said pockets includes a flap being movably positioned on said shirt and being aligned with said top end of a respective one of said pockets (paragraph 0030, inherent of pocket flaps), said flap on each of said pockets being foldable over said top end of said respective pocket for closing said top end of said respective pocket (paragraph 0030, inherent of pocket flaps); wherein each of said thermal packs is insertable through said top end of said respective pocket, said flap on said respective pocket being foldable over said thermal pack in said respective pocket to retain said thermal pack in said respective pocket (see paragraph 0030); wherein each of said straps (22, 26) has a first end, a second end and a first surface extending therebetween (see figures 1 and 1, 2 and 4), said first surface of each of said straps being coupled to said outer surface of said shirt (via loops: 56), each of said first and second ends of each of said straps being free from said shirt (see buckle: 34 can be undone: figure 4), each of said first and second ends of each of said straps being matable to said outer surface of said shirt (see figure 1 and paragraph 0035); and wherein said plurality of straps (22,26) includes a set of body straps, each of said body straps being horizontally oriented on said shirt, each of said body straps being oriented collinear with a respective one of said rows of said body pockets (see figure 4 detailing the packs in envelopes and the straps extending around the same location).   
However, Jacobs fails to teach the shirt having copper filaments being integrated therein wherein said copper filaments are configured to facilitate pain relief in the user.
Trapani teaches a shirt garment made from copper filaments (paragraph 0020); wherein the copper filaments are configured to facilitate pain relief in the user (inherent function of copper).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the shirt of Jacobs with the copper filaments as taught by Trapani, since the shirt of Jacobs being made with copper filaments would provide a shirt that has antibacterial properties and improved mechanical strength (Trapani: paragraph 0020). 
Further, Jacobs fails to teach wherein each of said thermal packs are a hot and cold pack.
Nilforushan et al. teaches a garment with thermal packs located in pockets (see column 6, lines 50-53), wherein the thermal packs are each exposable to a heat source, wherein each of said thermal packs is configured to absorb heat thereby facilitating each of said thermal packs to apply heat therapy to the strategic locations on the user's body, each of said thermal packs being exposable to a cooling source; and wherein each of said thermal packs is configured to be cooled thereby facilitating each of said thermal packs to apply cold therapy to the strategic locations on the user's body (column 7, lines 10-31).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the thermal pack of Jacobs to be both a cold and hot thermal pack as taught by Nilforushan et al., since the thermal pack of Jacobs being both a hot and cold pack provides a garment that only needs one type of pack to produce cold and hot therapy as desired depending upon what is needed by the user (Nilforushan et al.: column 7, lines 10-31).
Jacobs, Trapani and Nilforushan et al. fail to teach the pockets on the exterior side of the shirt, aligned in rows and on the sleeves and shoulders of the shirt. 
Giocondo teaches pockets for thermal packs positioned on the front and exterior side of the shirt garment (see figures 1-4: column 5, lines 8-23); wherein a set of body pockets are arranged into a plurality of rows on said body portion of said shirt (see figures 1 and 3 detailing rows of pockets).
It would have been obvious before the effective filing date to one having ordinary skill in that art to have provided the thermal garment of Jacobs with the thermal pockets being attached to the exterior of the garment and placed in rows as taught by Giocondo, since the thermal garment of Jacobs provided with thermal pockets located in rows along the front exterior of the garment would provide a thermal garment that provides easy access to the thermal pockets during use and provides thermal therapy to the front of the user’s body as desired.
Corcoran teaches a thermal garment with pockets located along therealong to accommodate thermal packs (paragraph 0022); wherein the pockets include a set of shoulder pockets each being positioned on a respective one of said shoulder portions (shoulder pockets are 11c); said plurality of pockets includes a set of sleeve pockets each being positioned on a respective one of said sleeves (see sleeve pockets 11b), each of said sleeve pockets being positioned on a top side of said respective sleeve (see sleeve pockets 11b on top side of sleeves).  
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the thermal shirt garment of Jacobs with the pockets located along the sleeves and shoulders as taught by Corcoran, since the shirt garment of Jacobs provided with thermal pockets located along the sleeve and shoulder portions would provide a thermal garment that provides thermal properties to the shoulders and arms as desired.
Jacobs, Trapani, Nilforushan et al., Gioconodo, and Corcoran fail to teach a plurality of straps including a pair of shoulder straps, each of said shoulder straps being positioned on a respective one of said shoulder portions of said shirt, each of said shoulder straps being aligned with an intersection of a respective one of said sleeves and said respective shoulder portion.
Shin teaches a garment for improving posture with a plurality of straps including a pair of shoulder straps (shoulder straps: 30), each of said shoulder straps being positioned on a respective one of said shoulder portions of said shirt (see figures 1-4), each of said shoulder straps being aligned with an intersection of a respective one of said sleeves and said respective shoulder portion (figures 1-4: paragraph 0027).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the posture enhancing shirt of Jacobs with the posture enhancing shoulder straps as taught by Shin, since the posture enhancing shirt of Jacobs provided with posture enhancing shoulder straps would provide a garment that improved posture support to straighten a user’s shoulders (Shin: paragraph 0027).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Nudo (US 8,434,163) is of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732